DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed December 16, 2021. 
Claims 1, 3, 7, 9, 13, and 15 have been amended.
Claims 1-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-18, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant 
The Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant does not point out what the additional elements are, but rather merely copy and pastes the entire independent claim and states it amounts to an improvement, without pointing out what the improvement is. The Examiner asserts that merely implementing the abstract idea on a general purpose computer does not improve the computer itself (See MPEP 2106.05 and PEG 2019). Applicant’s arguments are not persuasive.
The Applicant argues the claims amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant does not point out what the additional elements are, but rather merely 
With regard to the limitations of claims 1-18, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
The Examiner notes that the first entity as claimed is the user. The Examiner then asserts that the received utterances and analysis of the utterances is taught by Ganesh in at least Paragraphs 0022-0023 and 0028, which specifically discloses fetching the social media data and performing an analysis on the data to determine influences/opinions/decisions of certain pieces of social media content. Figures 2 and 3 of Ganesh further show how the data is fetched, analyzed, and stored. Applicant’s arguments are not persuasive.

The Applicant further argues predicting, by a prediction engine, a likely future decision of the first entity is not taught by Ganesh. The Examiner respectfully disagrees. The Examiner asserts that Ganesh et al. teach predicting, by a prediction engine, a likely future decision of the first entity (See Figure 1, Figure 2, Paragraph 0024, Paragraph 0025 – “reports can be generated which may include the details (metadata and activity information) of the key influencers and the relevant content (correspond to the keyword provided by the user) created/cited/presented by the key influencers (step 190)”, Paragraph 0028, and claim 18), where the reports generated show how users will interact with certain influencers of the social media, where the determination of how users will interact with certain influencers is a determination of how likely a user is to interact with an influencer. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-6 are directed toward a process, claims 7-12 are directed toward a product, and claims 13-18 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving utterances communicated, propagated and/or otherwise espoused by a first entity; and automatically analyzing the received utterances to obtain key messages of the utterances of the first entity, the key messages obtained from the automated analysis providing historical decisions and opinions of the first entity for maintaining in a historical decisions and opinions data store; automatically crawling electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, wherein each influencer data set of the plurality of influencer data sets includes information indicative of opinions expressed by a respectively corresponding influencer; performing, by a reverse chain engine, reverse chaining using at least the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets, the reverse chaining identifying one or more themes expressed by one or more of the influencers that correlate to one or more historical decisions and opinions of the first entity; and predicting, by a prediction engine, a likely future decision of the first entity using output of the reverse chaining (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing decisions, opinions, and influencer data using reverse chaining to predict future decisions of entities by analyzing opinions, influences, and themes of users and displaying the results so a human user can make determinations, which is managing relationships and interactions between people for commercial purposes. The Applicant’s claimed limitations are merely analyzing decisions, opinions, and influencer data to predict what an entity will do, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations: receiving utterances communicated, propagated and/or otherwise espoused by a first entity; for maintaining in a historical decisions and opinions data store; automatically crawling electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, by a reverse chain engine, using at least the following inputs: (i) data of the 
In addition, dependent claims 2-6, 8-12, and 14-18 further narrow the abstract idea and dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 additionally recite “communicates a plurality of outputs in human understandable form and format; and displaying the dashboard display of a display device” which do not account for additional 
The claimed “computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, computer program product (CPP) comprising: a set of storage device(s); and computer code including data and instructions for causing a processor(s) set to perform at least the following operations, computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-6; System claims 13-18; and Product claims 7-12 recite a computer, historical decisions and opinions data store, first entity, influencer data store, reverse chain engine, prediction engine, human individual, machine logic, plurality of influencers, dashboard display, display device, corporate executive, computer program product (CPP) comprising: a set of storage device(s); and computer code including data and instructions for causing a processor(s) set to perform at least the following operations, computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0021-0022 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) 
In addition, claims 2-6, 8-12, and 14-18 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-18 additionally recite “communicates a plurality of outputs in human understandable form and format; and displaying the dashboard display of a display device” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2013/0166540 A1) in view of Abels et al. (US 2009/0112786 A1).

Regarding Claim 13: Ganesh et al. teach a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code including data and instructions for causing the processor(s) set to perform at least the following operations (See Figure 1, Figure 3, Figure 7, and Paragraphs 0041-0042): 
receiving utterances communicated, propagated and/or otherwise espoused by a first entity (See Figure 1, Figure 2 – “210”, Figure 4, Paragraph 0022 – “the user may provide other inputs along with the keywords (step 110) … the content corresponding to the user inputs is fetched from the selected social network databases (step 130)”, Paragraph 0029, Paragraph 0033, claim 18, and the Examiner asserts that the Applicant’s specification Paragraphs 0041-0042 show that an utterance is merely user input data);
and automatically analyzing the received utterances to obtain key messages of the utterances of the first entity, the key messages obtained from the automated analysis providing historical decisions and opinions of the first entity for maintaining in a historical decisions and opinions data store (See Figure 1, Figure 2, Paragraph 0023 – “The fetched content is analyzed based on the factors such as repost count of a content by the other participants, number of comments posted against a content, matching keyword count in every fetched content, time at which the content is posted, and the like (step 150)”, Paragraph 0028 – “Metadata of the probable key influencer may include, but not necessarily be limited to, professional details, age, likes/dislikes, hobbies, and the like. Activity information may include any activity the participant may perform on the social network, such as, frequency of tweeting, follower count (232), list count, count of keyword matching list (234), date of joining the social network (236), friends count (238), etc”);
automatically crawling electronic sources for utterances of influencers to provide, for an influencer data store, a plurality of influencer data sets, wherein each influencer data set of the plurality of influencer data sets includes information indicative of opinions expressed by a respectively corresponding influencer (See Figure 1, Figure 2 – “220”, Figure 4, Paragraph 0022 – “the content corresponding to the user inputs is fetched from the selected social network databases (step 130)”, Paragraphs 0032-0033 – “Crawler module 340 may receive the keyword(s) given by the user and search for all the content having the keywords in it … crawler module 340 may fetch the content from the selected social network databases (324, 326)”, and claim 18) 
performing, by “an analysis” engine, “analysis” using at least the following inputs: (i) data of the historical decisions and opinions data store, and (ii) the plurality of influencer data sets (See Figure 1, Figure 2, Paragraph 0021, Paragraph 0023 – “The fetched content is analyzed based on the factors such as repost count of a content by the other participants, number of comments posted against a content, matching keyword count in every fetched content, time at which the content is posted, and the like (step 150)”, Paragraph 0024, Paragraph 0035, and claim 18); 
and predicting, by a prediction engine, a likely future decision of the first entity using output of the “analysis” (See Figure 1, Figure 2, Paragraph 0024, Paragraph 0025 – “reports can be generated which may include the details (metadata and activity information) of the key influencers and the relevant content (correspond to the keyword provided by the user) created/cited/presented by the key influencers (step 190)”, Paragraph 0028, and claim 18).  

Ganesh et al. do not specifically disclose performing, by reverse chain engine, reverse chaining, the reverse chaining identifying one or more themes expressed by one or more of the influencers that correlate to one or more historical decisions and opinions of the first entity. However, Abels et al. further teach performing, by reverse chain engine, reverse chaining, the reverse chaining identifying one or more themes expressed by one or more of the influencers that correlate to one or more historical decisions and opinions of the first entity (See Figure 2, Figure 4, Figure 6, Paragraph 0019, Paragraph 0022 – “the rules and actions may be reasoned using forward chaining or backward chaining … backward chaining engine searches the rules until it finds one which has a then clause that matches a desired goal”, Paragraph 0030 – “displays to the user an action list of actions recommended to run to correct the problem”, and Paragraph 0031).
The teachings of Ganesh et al. and Abels et al. are related because both are analyzing user inputs to make determinations about business actions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention 

Regarding Claim 14: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein first entity is a human individual (See Figure 1, Figure 2, Figure 4, Paragraph 0022 – “the user may provide other inputs along with the keywords (step 110)”, Paragraph 0029, Paragraph 0033, and claim 18).  

Regarding Claim 15: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein the computer code further includes data and instructions for causing the processor(s) to perform the following operation(s): identifying, by machine logic, the influencers; and for each influencer of the influencers, making a respectively corresponding influencer data set of the plurality of influencer data sets (See Figure 1, Figure 2, Figure 4, Figure 5, Paragraph 0021, Paragraph 0023 – “The fetched content is analyzed based on the factors such as repost count of a content by the other participants, number of comments posted against a content, matching keyword count in every fetched content, time at which the content is posted, and the like (step 150)”, Paragraph 0024 – “the actual key influencers are determined after evaluating parameters associated with the probable key influencers (step 170)”, Paragraph 0025 – “reports can be generated which may include the details (metadata and activity information) of the key influencers and the relevant content (correspond to the keyword provided by the user) created/cited/presented by the key influencers (step 190)”, Paragraph 0035, and claim 18).  

Regarding Claim 16: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. do not specifically disclose the following. However, Abels et al. further teach wherein the computer code further includes data and instructions for causing the processor(s) to perform the following operation(s): taking a corrective action based, at least in part, upon the likely future decision of the first entity (See Figure 2, Figure 4, Figure 6, Paragraph 0022 – “the rules and actions may be reasoned using forward chaining or backward chaining … backward chaining engine searches the rules until it finds one which has a then clause that matches a desired goal”, Paragraph 0030 – “displays to the user an action list of actions recommended to run to correct the problem”, and Paragraph 0031).  
The teachings of Ganesh et al. and Abels et al. are related because both are analyzing user inputs to make determinations about business actions. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the social media influencer analysis system of Ganesh et al. to incorporate the backwards chaining of Abels et al. in order to better see how influencers affect actions of users, thereby allowing system to prevent problems from occurring.

Regarding Claim 17: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein the computer code further includes data and reports can be generated which may include the details (metadata and activity information) of the key influencers and the relevant content (correspond to the keyword provided by the user) created/cited/presented by the key influencers (step 190)”, Paragraph 0028, Paragraph 0040, and claim 18).  

Regarding Claim 18: Ganesh et al. in view of Abels et al. teach the limitations of claim 13. Ganesh et al. further teach wherein the first entity is a corporate executive (See Figure 1, Figure 2 – “210”, Figure 4, Paragraph 0022 – “the user may provide other inputs along with the keywords (step 110) … the content corresponding to the user inputs is fetched from the selected social network databases (step 130)”, Paragraph 0029, Paragraph 0033, claim 18, and the Examiner notes that the user can be a corporate executive).

Regarding Claims 1-12: Claims 1-12 recite limitations already addressed by the rejections of claims 13-18 above; therefore the same rejections apply.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683